Citation Nr: 0514739	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  00-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for arthritis of the left 
sacroiliac joint, claimed as secondary to service-connected 
hemorrhoidectomy.

2.  Entitlement to an increased rating for service-connected 
narcolepsy, currently rated as 10 percent disabling.

3.  Entitlement to an effective date earlier than June 21, 
1999 for the award of service connection for narcolepsy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Nashville, Tennessee.

Procedural history

The veteran served on active duty from February 1962 to 
February 1965.

The remote procedural history of this case will be set out in 
the Reasons and bases section below.

In a June 2000 rating decision, the RO determined that new 
and material evidence had not been received, and that a claim 
of entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected hemorrhoidectomy, 
had not been reopened.  The veteran indicated disagreement 
with that decision and, after being furnished with a 
statement of the case, perfected his appeal by submitting a 
substantive appeal (VA Form 9) in September 2000.

A personal hearing was held in April 2002 before the 
undersigned Veterans Law Judge at the RO.  The transcript of 
that hearing has been associated with the veteran's VA claims 
file.

In February 2004, the Board remanded the issue of whether new 
and material had been submitted to reopen the veteran's claim 
of entitlement to service connection for a back disorder, 
claimed as secondary to service-connected hemorrhoidectomy.  
After appropriate development was accomplished, the RO in 
Huntington, West Virginia issued a Supplemental Statement of 
the Case in February 2005 which continued to deny the claim.  
The claim is again before the Board for appellate 
consideration.

In its February 2004 decision, the Board granted a claim of 
entitlement to service connection for narcolepsy.  In a March 
2004 rating decision implementing the Board's action, the VA 
Appeals Management Center (AMC) assigned a 10 percent rating 
for that disability, with an effective date of June 21, 1999.  
The veteran thereafter indicated disagreement with the 
assignment of that disability rating and with the effective 
date therefor.  Those matters are addressed in the REMAND 
portion of the decision below and are REMANDED to the AMC.


FINDINGS OF FACT

1.  In a January 1981 rating decision, the RO denied the 
veteran's claim for service connection for a back disorder, 
claimed as due to a service-connected hemorrhoidectomy.  The 
veteran was notified of that decision in July 1981.  He did 
not file a timely appeal.

2.  The evidence received since the RO's January 1981 rating 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
back disorder, claimed as  secondary to the service-connected 
hemorrhoidectomy.




CONCLUSIONS OF LAW

1.  The January 1981 RO rating decision in which service 
connection for a back disorder was denied is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004).

2.  The evidence received since the January 1981 RO rating 
decision is not new and material, and the claim of 
entitlement to service connection for a back disorder as 
secondary to service-connected hemorrhoidectomy has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for a back disability.  Implicit in his 
presentation is the contention that he has submitted new and 
material evidence that is sufficient to reopen his claim, 
which was finally denied in a January 1981 RO rating 
decision.  

The veteran is also seeking an increased disability rating, 
and an earlier effective date, for his service-connected 
narcolepsy.  These issues are discussed in the Remand section 
of this decision below.

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for arthritis of the left 
sacroiliac joint, claimed as secondary to service-connected 
hemorrhoidectomy.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issue on appeal.


The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, 
with regard to the veteran's claim to reopen based on the 
submission of new and material evidence, the Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims, and the second sentence of 3.159(c), were 
amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001, and are therefore not relevant in the instant case as 
to the veteran's claim for service connection for a back 
disorder, inasmuch as the veteran's request to reopen that 
claim was received by VA in February 2000.  See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).

In addition, under the provisions of the VCAA, VA's statutory 
duty to assist the claimant in the development of the claim 
does not apply unless and until the claim is reopened.  Once 
a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The notice requirements of 
the VCAA are for application with regard to claims to reopen, 
even when such claims were made to VA prior to August 29, 
2001.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  

In this case, a VCAA notice letter was sent to the veteran in 
March 2004, describing the type of evidence that would 
support his request to reopen his claim.  In particular, he 
was advised as to what specifically constituted "new 
evidence," and what specifically constituted "material 
evidence."  He was advised that he could submit any evidence 
and information he had pertaining to any relationship between 
his left sacroiliac arthritis and his service-connected 
hemorrhoidectomy.  He was notified, by reference to prior 
rating decisions, statements of the case, and supplemental 
statements of the case, as to the evidence already received 
by VA.  This letter not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2004 VCAA letter, the RO informed the veteran that VA was 
responsible for getting relevant records from any Federal 
agency, which "may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
the March 2004 letter, the veteran was informed, in a section 
entitled "What the Evidence Must Show," of the kinds of 
evidence he should submit.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2004 letter advised the 
veteran "You may submit any evidence and information you may 
have pertaining to any relationship between your arthritis of 
the left sacroiliac joint and your service-connected 
hemorrhoidectomy."  [Emphasis added.]  This request complies 
with the requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the March 2004 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate his claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.


Duty to assist

As noted above, VA's duty under the VCAA, as it applies to 
requests made prior to August 29, 2001 to reopen previously-
denied claims, encompasses only the duty to notify the 
claimant as to which portion of the information and evidence, 
if any, is to be provided by the claimant and which portion, 
if any, VA will attempt to obtain on the claimant's behalf.  
See 38 U.S.C.A. § 5103 (West 2002); see also 38 C.F.R. 
§ 3.159(b) and (c), and Quartuccio, supra.  VA's duty to 
assist in the development of the claim attaches only when a 
claim was made on or after August 29, 2001, or when the claim 
has been reopened.  The claim herein, in which the veteran is 
seeking to reopen a previously-denied claim of entitlement to 
service connection for arthritis of the left sacroiliac joint 
as secondary to a service-connected hemorrhoidectomy, 
satisfies neither of those two criteria.  Accordingly, VA has 
no duty to assist the veteran in the further development of 
this claim until such time as the claim is reopened.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The Board will therefore proceed to a decision on the merits 
as to the issue on appeal.

Pertinent law and regulation

Secondary service connection

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2004).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Benefits for persons disabled by VA treatment

Compensation shall be awarded for disability or death caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a VA employee or in a VA 
facility, and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable; or was caused by VA provision of 
training and rehabilitation, or by participation in a VA 
compensated work therapy program.  38 U.S.C.A. § 1151 (West 
2002).

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in February 2000, prior to this date.  Therefore, the earlier 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

Factual background

The "old evidence"

The veteran's claim of entitlement to service connection for 
a back disorder directly due to and proximately the result of 
hospital treatment for a service-connected hemorrhoidectomy 
was denied in a January 1981 RO rating decision.

Of record at the time of the January 1981 rating decision 
were the veteran's service medical records, private medical 
records date between 1968 and 1980, and VA medical records 
dated in July 1980.  Of particular note were those latter 
records, showing that a hemorrhoidectomy was performed under 
spinal anesthesia to excise large internal and external 
hemorrhoids.  The hospitalization summary notes that the 
veteran did well for three days following his 
hemorrhoidectomy, but then began complaining of severe low 
back pain in the left sacroiliac area; according to the 
hospitalization summary "[a]t that time it was felt [the low 
back pain] had nothing to do with his spinal anesthesia but 
he developed persistent sciatica on the left side."  An 
orthopedic consultant diagnosed inflammation of the left 
sacroiliac area and recommended therapy, which produced only 
mild relief of symptoms.  

An August 1980 VA treatment record shows the presence of 
severe intermittent low back pain with left sciatica, with 
diffuse tenderness in the sacral area.  A September 1980 VA 
treatment record notes lower back pain "as before," 
radiating to the left hip.

The January 1981 RO rating decision

In its January 1981 rating decision, the Nashville RO granted 
service connection for postoperative hemorrhoids.  The RO 
denied the veteran's claim for service connection for a back 
condition as directly due to and proximately the result of 
hospital treatment relating to the hemorrhoidectomy, on the 
basis that there was no additional disability resulting from 
VA authorized hospitalization, medical or surgical treatment, 
vocational rehabilitation or examination.  The RO notified 
the veteran of this decision and of his appellate rights by 
letter dated in July 1981.  The veteran did not appeal the 
decision within one year of notification of the denial.

The February 1986 RO rating decision

In January 1986, the veteran requested that his claim of 
entitlement to service connection for a back condition be 
reopened.  In a February 1986 rating decision, the RO again 
denied service connection for a back disability.  Review of 
the veteran's claims file, however, does not reveal that the 
veteran was thereafter notified of this decision, or of his 
appellate rights.  VA was required at that time to notify the 
veteran and his or her representative of the right to appeal 
an adverse decision.  This information was to be included in 
each notification of a determination of entitlement or 
nonentitlement to VA benefits by the agency of original 
jurisdiction (that is, the RO).  See 38 C.F.R. § 19.114 
(1986).  In the absence of such notice, the February 1986 
rating determination is not a final decision, and does not in 
this case constitute the most recent final decision with 
regard to the veteran's claim.  The Board will accordingly 
review all evidence associated with the claims file since 
January 1981 in determining whether new and material evidence 
has been submitted.

Additional evidence

Relevant evidence submitted since the RO issued its January 
1981 rating decision includes:  A January 1986 VA record 
reflecting treatment for external hemorrhoidal tags; VA 
medical records dated between 1986 and 1988 pertaining to 
treatment for complaints to include back pain and 
hemorrhoids; the report of a June 1988 VA examination for 
hemorrhoids, noting that the veteran indicated experiencing 
low back pain since his 1980 hemorrhoidectomy which "[h]e 
seems to think...is due to the anesthetic when they put the 
needle in his back"; the report of an August 1990 VA 
examination showing complaints by the veteran of lower back 
pain since his 1980 hemorrhoid surgery; a May 1991 private 
medical statement noting a history provided by the veteran 
that he woke up approximately one and a half hours after his 
1980 hemorrhoidectomy screaming in pain; a July 1991 MRI of 
the spine showing posterior bulging of the disc at L4-5 and 
L5-S1; and a private medical record dated in February 1994 
noting that the veteran underwent a hemorrhoidectomy in 1980, 
and that since receiving a spinal anesthetic he has had 
complaints of pain in his back and numbness radiating up from 
his left foot.  

The evidence associated with the veteran's claims file since 
January 1981 also includes the following:  reports of VA 
outpatient treatment dated between 1988 and 2000, to include 
complaints of back and hemorrhoid problems; the transcript of 
an April 2002 personal hearing before the undersigned 
Veterans Law Judge, showing that the veteran testified that 
the needle used to administer the anesthesia during his 1980 
hemorrhoidectomy damaged nerve endings in his lower back, 
with the pain obvious as soon as the medication for his 
hemorrhoidectomy wore off; and VA medical records dated 
between 2001 and 2004 to include records of treatment for low 
back pain and hemorrhoids.

In addition, records were submitted in June 2004 that pertain 
to issues other than the one that is the subject of this 
discussion.  While no waiver of Board consideration of these 
documents was submitted [see 38 C.F.R. § 20.903(b)], it is 
noted that the absence of such waiver, or the subsequent need 
to obtain one, is not prejudicial to the veteran in that the 
information contained in those records has no bearing on the 
matter under review by the Board at this time.  See, e.g., 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr, 14, 
2005) [an error is not prejudicial when that error did not 
affect the essential fairness of the adjudication]. 

Analysis

Initial comment

It is clear that the veteran is not seeking service 
connection for a back disability on a direct basis, i.e. that 
the back condition was incurred in service.  Rather, he has 
consistently pointed to the July 1980 hemorrhoid surgery as 
the cause of his back problem.  The veteran's presentation 
could be interpreted as either a secondary service connection 
claim or a claim under 38 U.S.C. § 1151 based upon his 
contention that some misadventure took place in connection 
with the hemorrhoid surgery at a VA medical facility which 
caused the back disability.  The Board believes that the 
issue on appeal encompasses both theories, which for all 
practical purposes are indistinguishable.  As to either 
theory, the outcome hinges upon whether medical nexus 
evidence has been added to the record since the 1981 RO 
decision.    

Discussion

As noted above, the veteran's claim of entitlement to service 
connection for a low back disability as the product of the 
July 1980 hemorrhoidectomy was denied in a January 1981 RO 
rating decision.  The veteran was notified of that decision 
and did not appeal.  The January 1981 decision thus became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  The veteran's claim may 
therefore be reopened only upon the submission of new and 
material evidence.  
See 38 U.S.C.A. § 5108 (West 2002).

In essence, the RO denied the veteran's claim in January 1981 
because it determined that the medical evidence did not 
demonstrate that the veteran's left sciatic joint disability 
was in some manner the product of the hemorrhoidectomy 
performed in July 1980.  In order for new and material 
evidence to be submitted with respect to the veteran's claim 
of entitlement to service connection for a low back 
disability, evidence would have to be submitted indicating 
that the veteran currently has a low back disability that is 
related to his service-connected postoperative hemorrhoids, 
to include whether his low back disorder was caused by the 
July 1980 hemorrhoidectomy. 

The evidence received January 1981 consists overwhelmingly, 
with regard to the etiology of the veteran's low back 
complaints, of a history furnished by the veteran that his 
low back disorder was directly related to the spinal 
anesthesia administered pursuant to his July 1980 
hemorrhoidectomy.  Such argument was considered, and 
rejected, by the RO in its unappealed January 1981 decision.  
As such, this evidence is not new, in that it does not 
present information that had not been of record at the time 
of the previous rating decision.  

In short, the veteran continues to contend that his back 
disability is related to the July 1980 hemorrhoidectomy.  
Such statements are essentially repetitive of statements he 
previously made.  As such, these statements are not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, 
such lay statements as to medical matters such as etiology 
are not competent and cannot be considered new and material 
as to the question of the relationship of the back disability 
to the 1980 surgical procedure.  Indeed, in Moray v. Brown, 5 
Vet. App. 211 (1993), the United States Court of Appeals for 
Veterans Claims (the Court) noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186 (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."

The evidence received since January 1981 also includes 
medical treatment records.  While these records reflect the 
manifestation of both back and hemorrhoid impairment, they 
likewise are not new.  The presence of both such problems had 
been known in January 1981, and acknowledged by the RO in its 
rating decision.
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

These treatment records reflect the veteran's contention that 
his low back problems were the product of the anesthesia 
administered during surgery.  However, such memorialization 
of the veteran's argument in a medical document does not 
serve to elevate that argument to the level of a medical 
finding or conclusion.  The Board notes that the Court has 
held that the bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

Conclusion

In brief, the only evidence that would tend to relate a 
current low back disorder to the July 1980 hemorrhoidectomy, 
or the service-connected residuals thereof, is the veteran's 
own assertions.  As discussed above, this evidence is not 
new.  The veteran's contentions amount to a reiteration of 
contentions he made at the time of his initial claim for 
service connection in 1980, which was denied in the January 
1981 RO rating decision.  Moreover, because the veteran is 
not shown to be a medical expert, he is not qualified to 
express an opinion regarding the clinical onset or the 
medical causation of his low back disorder.  The veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Moray v. Brown  and Routen v. Brown, both supra.  Thus, 
the Board finds that the veteran's contention that he 
currently suffers from a low back disorder that is related in 
some manner to his service-connected hemorrhoidectomy cannot 
be accepted as new and material evidence.

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a low back disorder.  The claim is not 
reopened, and the benefit sought on appeal remains denied.

Additional comment

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for a low back disorder.  
See Graves v. Brown, 8 Vet. App. 522, 524-5 (1996), and 
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995).  
Essentially, to reopen his claim the veteran needs competent 
medical evidence that he suffers from a low back disorder 
that is in some way related to his service-connected 
hemorrhoidectomy, as either caused by or as a residual or 
product thereof.




ORDER

New and material evidence has not been submitted, and the 
claim for service connection for arthritis of the left 
sacroiliac joint, claimed as secondary to service-connected 
hemorrhoidectomy, remains denied.


REMAND

2.  Entitlement to an increased rating for service-connected 
narcolepsy, currently rated as 10 percent disabling.

3.  Entitlement to an effective date earlier than June 21, 
1999 for the award of service connection for narcolepsy.

As noted above, in its February 2004 decision the Board 
granted service connection for narcolepsy.  The AMC, in a 
March 2004 rating decision which implemented the Board's 
decision, assigned a 10 percent rating for narcolepsy, 
effective as of June 21, 1999.  In May 2004, the veteran 
submitted a statement in which he indicated disagreement with 
those determinations.  Under 38 C.F.R. § 20.201, a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction (AOJ) and a desire to contest the result will 
constitute a notice of disagreement.  It is therefore 
incumbent upon the AOJ to issue a statement of the case (SOC) 
as to these claims; see 38 C.F.R. § 20.200.  

In such situations, according to the Court, the Board must 
remand the claim to the AOJ for the issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must issue a SOC pertaining to the 
issues of the veteran's entitlement to an 
increased disability rating and an 
earlier effective date for service 
connection for narcolepsy.  The veteran 
should be provided with appropriate 
notice of his appellate rights and be 
accorded the appropriate period of time 
within which to submit a substantive 
appeal.  If a timely substantive appeal 
is received with regard to either or both 
of these issues, the claim should be 
forwarded to the Board for appellate 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


